Citation Nr: 0912750	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-41 907A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical services for private hospital care from October 10, 
2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1971.  

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a January 2004 decision of the Department of Veterans 
Affairs Medical Center (VAMC) in Tampa, Florida.

In his December 2004 Substantive Appeal (VA Form 9), the 
Veteran requested a hearing at the local regional office (RO) 
in St. Petersburg, Florida, before a Veterans Law Judge of 
the Board - also commonly referred to as a Travel Board 
hearing.  The RO scheduled his Travel Board hearing for 
January 14, 2009, and notified him accordingly.  
Unfortunately, as will be explained, he had recently died on 
December [redacted], 2008 - so prior to his scheduled Travel Board 
hearing and, therefore, did not appear for the proceeding.


FINDING OF FACT

In April 2009, before issuing a decision in this appeal, the 
Board learned the Veteran died on December [redacted], 2008.


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his pending.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VARO from 
which the claim originated (or, in this case, the local VAMC 
since that is the agency of original jurisdiction).  




ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


